               Case 3:18-cv-05562-RJB Document 24 Filed 03/05/19 Page 1 of 2



 1

 2

 3

 4

 5

 6
                             IN THE UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                           TACOMA
 8
                                                             CASE: 3:18-cv-05562
 9      DAVID BARTON THACKER, an unmarried
        man,                                                 PRAECIPE FOR CORRECTION TO
10                                                           ADD MISSING CITATIONS TO
                           Plaintiff,                        RESPONSE/OPPOSITION TO
11                                                           DEFENDANTS’ MOTION FOR
               vs.                                           SUMMARY JUDGEMENT DKT 20
12
       THE BANK OF NEW YORK MELLON, f/k/a
13     THE BANK OF NEW YORK AS TRUSTEE
       FOR THE CERTIFICATEHOLDERS OF THE
14     CWALT, INC., ALTERNATIVE LOAN
       TRUST 2007-24, MORTGAGE PASS-
15     THROUGH CERTIFICATES, SERIES 2007-
       24, a national association, and BAYVIEW
16     LOAN SERVICING, LLC.,

17                          Defendants.

18
            COME NOW, Plaintiff David B. Thacker, through counsel, requesting Praecipe for
19   correction to Response/Opposition to Defendnats’ Motion for Summary Judgment filed as
20   Docket No. 20 that was filed with missing Citations. The corrected signed Response/Opposition

21   to Defendants’ Motion for Summary Judgment filed as Docket No. 20 that was filed with

22   missing Citations is corrected and filed here as Exhibit A.

                                           DATED this 5th day of March 2019.
23
                                                  BARRAZA LAW, PLLC
24
      PRAECIPE FOR CORRECTION TO ADD                                      BARRAZA LAW PLLC
      MISSING CITATIONS TO EXHIBITS TO                                     14245-F AMBAUM BLVD SW
                                                                               SEATTLE WA 98166
      RESPONSE/OPPOSITION TO DEFENDANTS’
                                                                      Tel. 206-933-7861/Fax206-933-7863
      MOTION FOR SUMMARY JUDGEMENT DKT
      20
               Case 3:18-cv-05562-RJB Document 24 Filed 03/05/19 Page 2 of 2



 1
                                                   By:_s/_V. Omar Barraza_________
 2                                                    V. Omar Barraza, WSBA No. 43589
                                                      Attorneys for Plaintiffs
                                                      14245 Ambaum Blvd SW
 3                                                    Burien, WA 98166
                                                      Tel# 206-933-7861
 4                                                    Fax# 206-933-7863
                                                      omar@barrazalaw.com
 5
                                      CERTIFICATE OF SERVICE
 6
            I hereby certify that on March 5, 2019, I electronically filed the foregoing Preacipe to
 7   Correct redactions to Exhibits to David B. Thacker Declaration DKT 20.2 with the United
     States District Court for the Western District of Washington at Tacoma by using the CM/ECF
 8   system. I certify that the following parties or their counsel of record are registered as ECF Filers
     and that they will be served by the CM/ECF system:
 9
            V. Omar Barraza
10          BARRAZA LAW, PLLC
            14245F Ambaum Blvd SW
11          Burien, WA 98166-1421
            Phone: (206) 933-7861
12          Email: omar@barrazalaw.com
            Attorney for Plaintiff
13          Gregor A. Hensrude
            Erin M. Thenell
14          KLINEDINST PC
            701 Fifth Avenue, Suite 1220
15          Seattle, WA 98104
            206-682-7701
16          ghensrude@klinedinstlaw.com
            ethenell@klinedinstlaw.com,
17          kclemens@klinedinstlaw.com,
            shendricks@klinedinstlaw.com
18

19          EXECUTED THIS 5th day of March 2019.

20                                                 By:_s/_V. Omar Barraza_________
                                                      V. Omar Barraza, WSBA No. 43589
                                                      Attorneys for Plaintiffs
21

22

23

24
      PRAECIPE FOR CORRECTION TO ADD                                          BARRAZA LAW PLLC
      MISSING CITATIONS TO EXHIBITS TO                                         14245-F AMBAUM BLVD SW
                                                                                   SEATTLE WA 98166
      RESPONSE/OPPOSITION TO DEFENDANTS’
                                                                          Tel. 206-933-7861/Fax206-933-7863
      MOTION FOR SUMMARY JUDGEMENT DKT
      20
